1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     JOSEPH          CLARENCE            DYLAN         Case No. 3:18-cv-00602-MMD-WGC
      SUSTACHA,
7                                                                     ORDER
                                          Plaintiff,
8            v.
9     ELKO COUNTY COURT HOUSE, et al.,
10                                   Defendants.
11

12          Plaintiff Joseph Clarence Dylan Sustacha alleges violations of his constitutional

13   rights under 42 U.S.C. § 1983 against various defendants arising from his pretrial

14   detention at the Elko County Jail. On February 21, 2019, U.S. Magistrate Judge William

15   G. Cobb issued an order dismissing the complaint in its entirety with leave to amend and

16   directed Plaintiff to file an amended complaint within 30 days from the date of entry of that

17   order. (ECF No. 4 at 9-10.) Plaintiff has not filed an amended complaint or otherwise

18   responded to the Court’s order. As further explained below, the Court will therefore

19   dismiss this case.

20          District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

27   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

28   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

     comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
1    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
2    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
3    (affirming dismissal for lack of prosecution and failure to comply with local rules).
4           In determining whether to dismiss an action for lack of prosecution, failure to obey
5    a court order, or failure to comply with local rules, the Court must consider several factors:
6    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to
7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11          Here, the Court finds that the first two factors, the public’s interest in expeditiously
12   resolving this litigation, and the Court’s interest in managing the docket, weigh in favor of
13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring the
17   disposition of cases on their merits—is greatly outweighed by the factors in favor of
18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
19   the court’s order will result in dismissal satisfies the “consideration of alternatives”
20   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
21   F.2d at 1424. Judge Cobb’s order requiring Plaintiff to file an amended complaint
22   expressly stated: “If Plaintiff fails to file an amended complaint within the 30 days, the
23   action may be dismissed.” (ECF No. 4 at 10.) Thus, Plaintiff had adequate warning that
24   dismissal would result from his noncompliance with Judge Cobb’s order to file an
25   amended complaint.
26          It is therefore ordered that this action is dismissed without prejudice based on
27   Plaintiff’s failure to file an amended complaint in compliance with Judge Cobb’s February
28   21, 2019, order.

                                                   2
1    The Clerk of Court is directed to enter judgment accordingly and close this case.
2    DATED THIS 9th day of September 2019.
3

4                                      MIRANDA M. DU
                                       CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                          3
